DETAILED ACTION
Introduction
Claims 1-5, 7-13, 15-19, and 21-23 have been examined in this application. Claims 1, 2, 5, 10-12, 16, 18, and 19 are amended. Claims 3, 4, 7-9, 13, 15, and 17 are previously presented. Claims 21-23 are new. Claims 6, 14, and 20 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 5/2/2022. The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 5/2/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 10 under the heading “The Rejection of Claims 1-20 Under 35 U.S.C. §112(b)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 10-14 under the heading “The Rejection of Claims 1-4, 6, 8-14, and 18-20 Under 35 U.S.C. §103”), the arguments and amendments are partially persuasive. 
Due to the amendments to Independent Claims 1, 10, and 16, the amendments are persuasive, and have overcome all previous grounds of rejection under 103. However, the amendments have changed the scope of the claims. Upon further consideration, a new grounds of rejection is made, necessitated by the amendments, for Claims 1 and 10, by relying on a different interpretation of the references of US2019/0266264A1 (Michalakis) and US2019/0229976A1 (Dhesikan et al.), and a new grounds of rejection is made, necessitated by the amendments, for Claim 16 in light of the additional prior art of US2017/0111183A1 (Kojima) as well as the previously relied upon art of US2019/0266264A1 (Michalakis) and US2019/0229976A1 (Dhesikan et al.) under the new interpretation. Claims 1-5, 7-13, 15-19, and 21-23 therefore are rejected under the new grounds of rejection under 103 in light of the additional prior art of US2017/0111183A1 (Kojima) as well as the previously relied upon art of US2019/0266264A1 (Michalakis), US2019/0229976A1 (Dhesikan et al.), US2017/0113664A1 (Nix), US2017/0092018A1 (Throop et al.), and US2020/0175788A1 (Park et al.).
Regarding the amended claim language, the arguments (p. 10, 11) state that the references of US2019/0266264A1 (Michalakis) and US2019/0229976A1 (Dhesikan et al.) do not disclose or suggest that “a specific storage priority associated with the specific predefined event type and a differing storage priority associated with a differing predefined event type are remotely caused to be updated based on the request to store the sensor system outputs for the specific predefined event type.” Particularly, with respect to Dhesikan et al., the arguments (p. 11-13) state that the various probabilities in [0029] are not germane to updating of a storage priority, and state that [0030] merely teaches modifying a reporting probability for a particular anomaly and therefore does not read on updating priorities associated with both a specific predefined event type and differing predefined event. The office respectfully disagrees. Particularly, Dhesikan et al. at [0030] recites sending an updated version of the “reporting policy 370.” The reporting policy 370 is described at [0027-0029] as being made up of rules for anomalous events of various types. In other words, the updating taught in [0030] is recited to be an updating of the entire policy 370, and therefore is an updating of multiple rules, and not just a single rule associated with a specific event type. It is noted that “updating” may be defined as “to bring up to date,” and the term “updating” and the claims do not require that the differing storage priority is changed. That is, a storage priority is interpreted to be “updated” even if a previous value is re-written to be the same value. Dhesikan et al. is therefore determined to read on the limitation, because the reporting policy is updated in response to a priority for a specific event type being changed, which results in all rules being updated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.).

Regarding Claim 1, Michalakis discloses a computing system (see Figure 2, [0021] computing device 200 running data coordination system 170), comprising:
a processor (see [0023] processor 204); and 
memory that stores computer-executable instructions (see [0023] memory 214 with instructions) that, when executed by the processor, cause the processor to perform acts comprising:
receiving, at the computing system, a request to store sensor system outputs for a specific predefined event type (see [0013] the server processing one or more requests to capture data for specific predefined events such as the vehicle traveling in intersections or hitting potholes), wherein the specific predefined event type comprises a type of event detectable by at least one sensor system of an autonomous vehicle (see [0013] intersections may be captured via LIDAR or camera data may be captured for a pothole, [0028] events captured by autonomous vehicles); and
responsive to receiving the request, remotely causing the autonomous vehicle to update storage priorities respectively associated with various predefined event types (see [0013, 0014] the system may process and send one or more requests. I.e. for the case of a plurality of requests, the storage priorities for various events are updated responsive to at least the specific request),
wherein a storage priority for a corresponding predefined event type controls a likelihood that the autonomous vehicle stores sensor system outputs of detected occurrences of the corresponding predefined event type (see [0015] if the sensor data matches the criteria for a request, the sensor data and metadata are stored and tagged, using (Figure 1, [0026]), sensor data store 119 in the vehicle. In other words, the storage priority (the request information pertaining to a specific event) controls likelihood of sensor system output storage to be 100% for detected events).

As above, Michalakis discloses handling a plurality of requests (see [0013, 0014]), and discloses that events to be reported are stored in the autonomous vehicle (see [0027, 0028]).

Michalakis does not explicitly recite:
wherein a specific storage priority associated with the specific predefined event type and a differing storage priority associated with a differing predefined event type are remotely caused to be updated based on the request to store the sensor system outputs for the specific predefined event type, 
such that a subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type are stored by the autonomous vehicle and a remaining subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type are discarded by the autonomous vehicle.

However, Dhesikan et al. teaches a technique in reporting vehicle event data (see [0019], handling reports related to vehicle events such as anomalies),
wherein a specific storage priority associated with the specific predefined event type (see [0029] the policy including, for example, a probability 1.0 (specific storage priority) for an anomaly relating to the brakes with a level “warning” or higher (a specific predefined event type)) and a differing storage priority associated with a differing predefined event type (see [0029], the policy including a second rule specifying probability p=1.0 (a differing storage priority because it is a different rule) associated with any anomaly report rated “Error” or worse (a differing predefined event type compared to the braking-related event)) are remotely caused to be updated based on the request to store the sensor system outputs for the specific predefined event type (see [0030] a particular anomaly can have its associated reporting probability set to a new value, and the data center can modify and send an updated version of the reporting policy 370. In other words, the entire policy (therefore including storage priorities for both the specific predefined event type and differing predefined event type) is updated based on a change for one particular anomaly type, such as [0029] the specific predefined event type),
such that a subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type are reported by the vehicle and a remaining subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type are discarded by the vehicle (see [0029] probability is one variable which can be used to set a reporting policy, and see [0032, 0034, 0035], Table 1, a rule for reporting is provided by the data center, and a reporting policy may use a probabilistic action, wherein with probability p, the anomaly (event) is reported, or else the report is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the event reporting system of Michalakis to provide updating of an entire reporting policy and probabilistic action, as is taught by Dhesikan et al., with the motivation of enhancing the flexibility of the system and providing ways to handle data from large numbers of connected vehicles while managing the network related costs associated with event reporting (see Dhesikan et al. [0030, 0031]).

Regarding Claim 2, Michalakis discloses the computing system of claim 1, wherein the request further indicates a number of the detected occurrences of the specific predefined event type for which the sensor system outputs are to be stored (see [0013] a request can include a number of incidents to collect), wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on the indicated number (see [0015] the request can be marked complete and cancelled when the requested number of incidents has been captured. I.e. the storage priority may be updated to indicate a 0% likelihood based on the indicated number of events being fulfilled).

Regarding Claim 3, Michalakis discloses the computing system of claim 2, the acts further comprising:
receiving event data from the autonomous vehicle signifying sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system), wherein the event data further indicates the number of the detected occurrences of the specific predefined event type that cause the autonomous vehicle to store the sensor system outputs (see [0015] the data coordination system can receive information on how many incidents the capable vehicle has captured); and
responsive to receiving the event data, remotely causing the autonomous vehicle to update the specific storage priority associated with the specific predefined event type (see [0015], once the requested number of incidents has been captured, the data coordination system can mark the request completed and cancel the request, i.e. the storage priorities (instructions to capture data) for a specific event are updated), wherein the specific storage priority associated with the specific predefined event type is remotely caused to be updated based on a remaining number of the detected occurrences to be stored, wherein the remaining number of the detected occurrences to be stored is based on the indicated number in the request and the number of the detected occurrences indicated in the event data (see [0013, 0015] the storage priority is updated based on the request being completed (the remaining number being 0) which is based on the indicated number in the original request).

Regarding Claim 4, Michalakis further discloses the updating being based on a new storage rule (see [0014] the sending of the new request). 
Michalakis does not explicitly recite the computing system of claim 1, wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on another storage priority associated with another predefined event type in the storage priorities.

However, Dhesikan et al. teaches the technique in reporting as above,
wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on another storage priority associated with another predefined event type in the storage priorities (see [0033] the reporting policy 370 can be modified and sent (i.e. updating all storage priorities including that for the specific predefined event type (braking type event per [0029]) with respect to “a specific anomaly,” i.e. another predefined event type).
The motivation to combine Michalakis and Dhesikan et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Michalakis discloses the computing system of claim 1, wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on a storage capacity of the autonomous vehicle to store the sensor system outputs (see [0014] updating of the request information includes associating the request with capable vehicles, and see [0015, 0026, 0028], capable vehicles (such as those in Fig. 1) include a local system to store sensor data such as sensor data 119. In other words, the causing of the updating of the storage priority is based on a storage capacity being available to store sensor data and therefore handle the request).

Regarding Claim 9, Michalakis discloses the computing system of claim 1, wherein the autonomous vehicle is in a fleet of autonomous vehicles (see [0003] data collection for one or more capable vehicles [0028] which may be autonomous), wherein other autonomous vehicles in the fleet are remotely caused to update storage priorities respectively associated with the various predefined event types used by the other autonomous vehicles in response to receiving the request (see [0014] the data coordination system can send the plural requests to a plurality of vehicles, for example a fleet of 10K vehicles, and [0015] in the capable vehicles, when sensor data matches a criteria for a request, sensor data is stored. I.e. the request for all vehicles results in the other vehicles in the fleet remotely updating storage priorities).

Regarding Claim 10, Michalakis discloses a method (see [0014] data coordination system and method performed by computing device 200), comprising: 
receiving, at a computing system, a request to store sensor system outputs for a specific predefined event type (see [0013] the server processing a request to capture data for a specific predefined event such as the vehicle traveling in intersections or hitting potholes), wherein the specific predefined event type comprises a type of event detectable by at least one sensor system of an autonomous vehicle (see [0013] intersections may be captured via LIDAR or camera data may be captured for a pothole, i.e. the event occurrence is a situation for which data can be captured by at least one sensor system, [0028] and may be captured by autonomous vehicles); and
responsive to receiving the request, remotely causing the autonomous vehicle to update storage priorities respectively associated with various predefined event types (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests, the storage priorities for various events are updated responsive to at least the specific request), 
wherein the specific storage priority controls a likelihood that the autonomous vehicle stores the sensor system outputs of detected occurrences of the specific predefined event type (see [0015] if the sensor data matches the criteria for a request, the sensor data and metadata are stored and tagged, using (Figure 1, [0026]), sensor data store 119 in the vehicle. In other words, the storage priority (the request information pertaining to a specific event) controls a 100% likelihood that detection of that specific event causes sensor system output storage).

As above, Michalakis discloses handling a plurality of requests (see [0013, 0014]), and discloses that events to be reported are stored in the autonomous vehicle (see [0027, 0028]).

Michalakis does not explicitly recite:
wherein a specific storage priority associated with the specific predefined event type and a differing storage priority associated with a differing predefined event type are remotely caused to be updated based on the request to store the sensor system outputs for the specific predefined event type, 
such that a subset of the sensor system outputs of the detected occurrences of the specific predefined event type are stored by the autonomous vehicle and a remaining subset of the sensor system outputs of the detected occurrences of the corresponding specific predefined event type are discarded by the autonomous vehicle.

However, Dhesikan et al. teaches a technique in reporting vehicle event data (see [0019], handling reports related to vehicle events such as anomalies),
wherein a specific storage priority associated with the specific predefined event type (see [0029] the policy including, for example, a probability 1.0 (specific storage priority) for an anomaly relating to the brakes with a level “warning” or higher (a specific predefined event type)) and a differing storage priority associated with a differing predefined event type (see [0029], the policy including a second rule specifying probability p=1.0 (a differing storage priority because it is a different rule) associated with any anomaly report rated “Error” or worse (a differing predefined event type compared to the braking-related event)) are remotely caused to be updated based on the request to store the sensor system outputs for the specific predefined event type (see [0030] a particular anomaly can have its associated reporting probability set to a new value, and the data center can modify and send an updated version of the reporting policy 370. In other words, the entire policy (therefore including storage priorities for both the specific predefined event type and differing predefined event type) is updated based on a change for one particular anomaly type, such as [0029] the specific predefined event type), 
such that a subset of the sensor system outputs of the detected occurrences of the specific predefined event type are reported by the vehicle and a remaining subset of the sensor system outputs of the detected occurrences of the corresponding specific predefined event type are discarded by the vehicle (see [0029] probability is one variable which can be used to set a reporting policy, and see [0032, 0034, 0035], Table 1, a rule for reporting is provided by the data center, and a reporting policy may use a probabilistic action, wherein with probability p, the anomaly (event) is reported, or else the report is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the event reporting method of Michalakis to provide updating of an entire reporting policy and probabilistic action, as is taught by Dhesikan et al., with the motivation of enhancing the flexibility of the system and providing ways to handle data from large numbers of connected vehicles while managing the network related costs associated with event reporting (see Dhesikan et al. [0030, 0031]).

Regarding Claim 11, Michalakis discloses the method of claim 10, wherein the request further indicates a number of the detected occurrences of the specific predefined event type for which sensor system outputs are to be stored (see [0013] a request can include a number or range of incidents to collect), wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on the indicated number (see [0015] the request can be marked complete and cancelled when the requested number of incidents has been captured. I.e. the storage priority may be set to 0% likelihood based on the indicated number of events being fulfilled).

Regarding Claim 12, Michalakis discloses the method of claim 11, further comprising:
receiving event data from the autonomous vehicle signifying the sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system), wherein the event data further indicates the number of the detected occurrences of the specific predefined event type that cause the autonomous vehicle to store the sensor system outputs (see [0015] the data coordination system can receive information on how many incidents the capable vehicle has captured); and
responsive to receiving the event data, remotely causing the autonomous vehicle to update the specific storage priority associated with the specific predefined event type (see [0015], once the requested number of incidents has been captured, the data coordination system can mark the request completed and cancel the request, i.e. the storage priorities (instructions to capture data) for a specific event are updated), wherein the specific storage priority associated with the specific predefined event is newly remotely caused to be updated based on a remaining number of the detected occurrences to be stored, wherein the remaining number of the detected occurrences to be stored is based on the indicated number in the request and the number of the detected occurrences indicated in the event data (see [0013, 0015] the storage priority is updated based on the request being completed (the remaining number being 0) which is based on the indicated number in the original request).

Regarding Claim 13, Michalakis discloses the method of claim 10, wherein the autonomous vehicle is in a fleet of autonomous vehicles (see [0003] data collection for one or more capable vehicles [0028] which may be autonomous), wherein other autonomous vehicles in the fleet are remotely caused to update storage priorities respectively associated with the various predefined event types used by the other autonomous vehicles (see [0014] the data coordination system can send plural requests to a plurality of vehicles, for example a fleet of 10K vehicles, and [0015] in the capable vehicles, when sensor data matches a criteria for a request, sensor data is stored. I.e. the requests for all vehicles results in the other vehicles in the fleet remotely updating storage priorities).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.) further in view of Publication US2017/0113664A1 (Nix).
Regarding Claim 5, Michalakis does not explicitly recite the computing system of claim 1, wherein the specific storage priority is updated based on a parameter of the specific predefined event type, and wherein the parameter of the specific predefined event type comprises a likelihood of the specific predefined event type occurring.

However, Nix teaches a computing system for capturing vehicle events (see Figure 8, [0121] analyzing surprising events using analytics cloud server),
wherein the specific storage priority is updated based on a parameter of the specific predefined event type, and wherein the parameter of the specific predefined event type comprises a likelihood of the specific predefined event type occurring (see [0059] some surprising events may be rare events (a low likelihood of the specific predefined event type occurring) and [0062] a ruleset may be configured such that the event detector identifies rare events. In other words, the storage priority for a rare event is set (a 100% likelihood of storing the sensor output, per [0005, 0006]) based on the rarity of a particular event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computing system of Michalakis to further handle storage priority refinements, as is taught by Nix, with the motivation of increasing the capabilities and flexibility of the system by allowing for refined rules and update patches based on the analyzed data, via a central server (see Nix [0020]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.) further in view of Publication US2017/0092018A1 (Throop et al.).
Regarding Claim 7, Michalakis further discloses the autonomous vehicle and computing device communicating over a network (see [0042]), and that the storage priorities are updated and transmitted to capable vehicles (see [0014]).

Michalakis does not explicitly recite the computing system of claim 1, wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on a transfer rate of data from the autonomous vehicle to a second computing system.

Throop et al. teaches a computing system for analyzing vehicle data (see Figure 1, [0022] vehicle information server 114 receiving data streams for specified information, [0017] which may be for events), 
wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on a transfer rate of data from the autonomous vehicle to a second computing system (see Claim 10, upon receiving a VIN from a vehicle, based on a connection bandwidth with an ECU in the vehicle (which is based on a transfer rate of data from the vehicle to, for example, a mobile device per [0027], a second computing system), the processor transmits a parameter definition which causes the ECU to capture and report data. I.e. the storage priority (instruction for 100% likelihood of capturing data ([0017] which may be associated with an event) is updated based on the transfer rate (bandwidth) to the second device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computing system of Michalakis to further update the storage priority for a capable vehicle based on a transfer rate, as taught by Throop et al., with the motivation of increasing the convenience and efficiency of data capture from vehicle and avoiding depleting CAN bus bandwidth (see Throop et al. [0016, 0020]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.) further in view of Published Application US2020/0175788A1 (Park et al.).
Regarding Claim 15, Michalakis discloses receiving event data from the autonomous vehicle signifying the sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system).
Michalakis further discloses that the autonomous vehicle may tag data as requested data (see [0015]).

Michalakis does not explicitly recite method of claim 10, further comprising: 
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data; and
responsive to labeling the event data, storing the labeled event data in a data store.

Park et al. teaches a method in managing vehicle event data (see e.g. Claim 1), comprising:
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data (see [0062] after receiving event data, the event data management system 20 classifies the event data by a set of EDR rules [0011] which define the data to be recorded for a particular event); and
responsive to labeling the event data, storing the labeled event data in a data store (see [0062] the event data management system 20 further stores the classified data in a database in the data repository).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Michalakis to further include labeling the event data upon reception, as is taught by Park et al., with the motivation of increasing the utility and flexibility of the system by allowing sorting of the data into that mandated by law and other data (see Park et al., Abstract, [0062]).

Claims 16, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.), further in view of Publication US2017/0111183A1 (Kojima).

Regarding Claim 16, Michalakis discloses a computer-readable storage medium comprising instructions that, when executed by a processor(see [0023] processor 204 and memory 214 with instructions), cause the processor to perform acts comprising:
receiving a request to store sensor system outputs for a specific predefined event type (see [0013] the server processing a request to capture data for a specific predefined event such as the vehicle traveling in intersections or hitting potholes), wherein the specific predefined event type comprises a type of event detectable by at least one sensor system of an autonomous vehicle (see [0013] intersections may be captured via LIDAR or camera data may be captured for a pothole, i.e. the event occurrence is a situation for which data can be captured by at least one sensor system, [0028] and may be captured by autonomous vehicles); and
responsive to receiving the request, remotely causing the autonomous vehicle to update storage priorities respectively associated with various predefined event types (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests, the storage priorities for various events are updated responsive to at least the specific request), 
wherein the specific storage priority controls a likelihood that the autonomous vehicle stores the sensor system outputs of detected occurrences of the specific predefined event type (see [0015] if the sensor data matches the criteria for a request, the sensor data and metadata are stored and tagged, using (Figure 1, [0026]), sensor data store 119 in the vehicle. In other words, the storage priority (the request information pertaining to a specific event) controls a 100% likelihood that detection of that specific event causes sensor system output storage).

As above, Michalakis discloses handling a plurality of requests (see [0013, 0014]), and discloses that events to be reported are stored in the autonomous vehicle (see [0027, 0028]).

Michalakis does not explicitly recite:
wherein a specific storage priority associated with the specific predefined event type and a differing storage priority associated with a differing predefined event type are updated based on the request to store the sensor system outputs for the specific predefined event type, 
such that a subset of the sensor system outputs of detected occurrences of the specific predefined event type are stored by the autonomous vehicle and a remaining subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type are discarded by the autonomous vehicle.

However, Dhesikan et al. teaches a technique in reporting vehicle event data (see [0019], handling reports related to vehicle events such as anomalies), 
wherein a specific storage priority associated with the specific predefined event type (see [0029] the policy including, for example, a probability 1.0 (specific storage priority) for an anomaly relating to the brakes with a level “warning” or higher (a specific predefined event type)) and a differing storage priority associated with a differing predefined event type (see [0029], the policy including a second rule specifying probability p=1.0 (a differing storage priority because it is a different rule) associated with any anomaly report rated “Error” or worse (a differing predefined event type compared to the braking-related event)) are updated based on the request to store the sensor system outputs for the specific predefined event type (see [0030] a particular anomaly can have its associated reporting probability set to a new value, and the data center can modify and send an updated version of the reporting policy 370. In other words, the entire policy (therefore including storage priorities for both the specific predefined event type and differing predefined event type) is updated based on a change for one particular anomaly type, such as [0029] the specific predefined event type),
such that a subset of the sensor system outputs of detected occurrences of the specific predefined event type are reported by the vehicle and a remaining subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type are discarded by the vehicle (see [0029] probability is one variable which can be used to set a reporting policy, and see [0032, 0034, 0035], Table 1, a rule for reporting is provided by the data center, and a reporting policy may use a probabilistic action, wherein with probability p, the anomaly (event) is reported, or else the report is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the event reporting system of Michalakis to provide updating of an entire reporting policy and probabilistic action, as is taught by Dhesikan et al., with the motivation of enhancing the flexibility of the system and providing ways to handle data from large numbers of connected vehicles while managing the network related costs associated with event reporting (see Dhesikan et al. [0030, 0031]).

Additionally, Michalakis does not explicitly recite:
wherein the subset of the sensor system outputs of the detected occurrences of the specific predefined event type stored by the autonomous vehicle comprises a snapshot of sensor system output for a duration of time that includes a detected occurrence of the specific predefined event type.

However, Kojima teaches an in-vehicle recording system for detecting multiple event types (see e.g. [0009, 0092]),
wherein the subset of the sensor system outputs of the detected occurrences of the specific predefined event type (see [0050] sensor data relevant to the event type) stored by the autonomous vehicle (see [0092, 0103] the data recorded, and [0033] the vehicle including features such as lane keeping assist (at least partially autonomous)) comprises a snapshot of sensor system output for a duration of time that includes a detected occurrence of the specific predefined event type (see [0102, 0103] recording a predetermined period that corresponds to event detection and which includes a moment at which a corresponding type of an event has been detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Michalakis to store sensor system snapshots of events, as is taught by Kojima, with the motivation of improving the efficiency of the system and usefulness of the data by providing the capability to customize the period of data captured, depending on the types of events (see Kojima [0103]).

Regarding Claim 18, Michalakis discloses the computer-readable storage medium of claim 16, wherein the request further indicates a number of the detected occurrences of the specific predefined event type for which sensor system outputs are to be stored (see [0013] a request can include a number or range of incidents to collect), wherein the specific storage priority is further remotely caused to be updated based on the indicated number (see [0015] the request can be marked complete and cancelled when the requested number of incidents has been captured. I.e. the storage priority may be set to 0% likelihood based on the indicated number of events being fulfilled).

Regarding Claim 19, Michalakis discloses the computer-readable storage medium of claim 16, wherein the autonomous vehicle is in a fleet of autonomous vehicles (see [0003] data collection for one or more capable vehicles [0028] which may be autonomous), wherein other autonomous vehicles in the fleet are remotely caused to update storage priorities used by the other autonomous vehicles in response to receiving the request (see [0014] the data coordination system can send the request to a plurality of vehicles, for example a fleet of 10K vehicles, and [0015] in the capable vehicles, when sensor data matches a criteria for a request, sensor data is stored. I.e. the request for all vehicles results in the other vehicles in the fleet remotely updating storage priorities).

Regarding Claim 21, Michalakis does not explicitly recite the computing system of claim 1, wherein the subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type stored by the autonomous vehicle comprises a snapshot of sensor system output for a duration of time that includes a detected occurrence of the corresponding predefined event type.

However, Kojima teaches an in-vehicle recording system for detecting multiple event types (see e.g. [0009, 0092]),
wherein the subset of the sensor system outputs of the detected occurrences of the corresponding predefined event type (see [0050] sensor data relevant to the event type) stored by the autonomous vehicle (see [0092, 0103] the data recorded, and [0033] the vehicle including features such as lane keeping assist (at least partially autonomous)) comprises a snapshot of sensor system output for a duration of time that includes a detected occurrence of the corresponding predefined event type (see [0102, 0103] recording a predetermined period that corresponds to event detection and which includes a moment at which a corresponding type of an event has been detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Michalakis to store sensor system snapshots of events, as is taught by Kojima, with the motivation of improving the efficiency of the system and usefulness of the data by providing the capability to customize the period of data captured, depending on the types of events (see Kojima [0103]).

Regarding Claim 22, Michalakis does not explicitly recite the computing system of claim 21, wherein the duration of time for the snapshot depends on the corresponding predefined event type.

However, Kojima teaches the system as above,
wherein the duration of time for the snapshot depends on the corresponding predefined event type (see [0103], the length, the start time, and the like of a predetermined period are specified in advance for each type of the events).
The motivation to combine Michalakis and Kojima was provided in the rejection of Claim 21.

Regarding Claim 23, Michalakis does not explicitly recite the method of claim 10, wherein the subset of the sensor system outputs of the detected occurrences of the specific predefined event type stored by the autonomous vehicle comprises a snapshot of sensor system output for a duration of time that includes a detected occurrence of the specific predefined event type.

However, Kojima teaches an in-vehicle recording technique for detecting multiple event types (see e.g. [0009, 0092]),
wherein the subset of the sensor system outputs of the detected occurrences of the specific predefined event type (see [0050] sensor data relevant to the event type) stored by the autonomous vehicle (see [0092, 0103] the data recorded, and [0033] the vehicle including features such as lane keeping assist (at least partially autonomous)) comprises a snapshot of sensor system output for a duration of time that includes a detected occurrence of the specific predefined event type (see [0102, 0103] recording a predetermined period that corresponds to event detection and which includes a moment at which a corresponding type of an event has been detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Michalakis to store sensor system snapshots of events, as is taught by Kojima, with the motivation of improving the efficiency of the system and usefulness of the data by providing the capability to customize the period of data captured, depending on the types of events (see Kojima [0103]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.), further in view of Publication US2017/0111183A1 (Kojima), further in view of Published Application US2020/0175788A1 (Park et al.).

Regarding Claim 17, Michalakis discloses receiving event data from the autonomous vehicle signifying the sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system).
Michalakis further discloses that the autonomous vehicle may tag data as requested data (see [0015]).

Michalakis does not explicitly recite the computer-readable storage medium of claim 16, wherein the acts further comprise:
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data; and
responsive to labeling the event data, storing the labeled event data in a data store.

Park et al. teaches a method in managing vehicle event data (see e.g. Claim 1), wherein the acts comprise:
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data (see [0062] after receiving event data, the event data management system 20 classifies the event data by a set of EDR rules [0011] which define the data to be recorded for a particular event); and
responsive to labeling the event data, storing the labeled event data in a data store (see [0062] the event data management system 20 further stores the classified data in a database in the data repository).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Michalakis to further include labeling the event data upon reception, as is taught by Park et al., with the motivation of increasing the utility and flexibility of the system by allowing sorting of the data into that mandated by law and other data (see Park et al., Abstract, [0062]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20120310474-A1 teaches subject matter including recording plural failure types and updating/overwriting rules regarding failure types (see e.g. [0062, 0084]).
US-20150088335-A1 teaches subject matter including specifying importance of vehicle event types including specific and different event types (see e.g. [0027]).
US-20160364921-A1 teaches subject matter including recording periods of time for events (see e.g. [0104], Figure 9).
US-20180048850-A1 teaches subject matter including event rules indicating a particular time window for video to be uploaded based on the type of event (see e.g. [0063, 0069]).
US-20200166941-A1 teaches subject matter including a likelihood-based sampling of events in a vehicle (see e.g. [0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669 

/RAMI KHATIB/               Primary Examiner, Art Unit 3669